 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 57 
330 
International Union of Operating Engineers, Local 
137 
and
 Riverside Materials, LLC d/b/a Eastern 
Concrete Materials and
 Local 731, Laborers In-
ternational Union of North America 
 Teamsters Local 456 International Brotherhood of 
Teamsters 
and 
Riverside Materials, LLC d/b/a 
Eastern Concrete Materials and
 Local 731, La-
borers International Unio
n of North America.  
Cases 2ŒCDŒll54 and 2ŒCDŒll55 
July 30, 2010 
DECISION AND DETERMINATION OF DISPUTE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE This is a jurisdictional dispute proceeding under Sec-
tion 10(k) of the National Labor Relations Act (the Act).  
Riverside Materials, LLC d/b/a Eastern Concrete Materi-
als (Eastern) filed charges on November 12, 2009, alleg-

ing respectively that International Union of Operating 
Engineers Local 137 (the Operating Engineers) and 
Teamsters Local 456, International Brotherhood of 

Teamsters (the Teamsters) viol
ated Section 8(b)(4)(D) of 
the Act by engaging in proscribed activity with the object 
of forcing Eastern to assign certain work to employees 

represented by them rather than to employees represented 
by Local 731, Laborers International Union of North 
America (the Laborers).  The Laborers intervened. 
A hearing was held on January 7, 2010, before Hearing 
Officer Colleen P. Breslin.  
Thereafter, Eastern, the Op-
erating Engineers, and the Teamsters each filed a 

posthearing brief.  The Laborers did not file a posthear-
ing brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board affirms the hearing officer™s rulings, find-
ing them free from prejudicial error.  On the entire re-
cord, we make the following findings. 
I.  JURISDICTION
 Eastern is a major supplier of ready-mix concrete and 
building materials in New Jersey and New York.  The 
parties stipulated, and we find, that Eastern is engaged in 

commerce within the meaning of
 Section 2(6) and (7) of 
the Act, and that the Operating Engineers, the Teamsters, 
and the Laborers are labor 
organizations within the 
meaning of Section 2(5) of the Act. 
II.  THE DISPUTE
 A.  Background and Facts of the Dispute 
The ready-mix concrete facility at issue, located in Mt. 
Vernon, Westchester County, New York, was purchased 
by Constantine Quadrozzi in or around October 2006.  
Quadrozzi operated the facil
ity as Riverside Concrete 
Corp. (Riverside Concrete) until August 2008, when he 
sold the assets of the company to Eastern. 
Even before Quadrozzi acquired the facility in 2006, 
the plant™s mechanics and loader-operators were repre-
sented by the Operating Engineers, and its batchmen and 
yardmen were represented by the Teamsters.  Each of 

those unions was headquartered in Westchester County, 
their jurisdiction covered Westchester County, and they 
represented the same respective classifications at other 

ready-mix plants in Westchester County.  Quadrozzi 
signed collective-bargaining ag
reements with the Operat-
ing Engineers and the Teamsters and recognized them as 
the employees™ respective representatives in the employ-
ees™ respective job classifications. 
At the time he opened the Mt. Vernon plant as River-
side Concrete, Quadrozzi was 
also the co-owner of an-
other ready-mix plant in New York City.  At that facility, 

the four work classifications at issue were represented by 
the Laborers, which is headquartered in Queens, New 
York, and whose work jurisdiction is confined almost 

entirely to the five boroughs of New York City.
1  When 
he took over the Mount Vernon operation as Riverside 
Concrete in 2006, Quadrozzi hired several additional 

employees from his New York City plant, including 
Chris Paradiso, who was cl
assified as a batchman.
2  Quadrozzi initially continued to recognize the Laborers 

as those employees™ representative.  He also signed a 
collective-bargaining agreemen
t with the Laborers cover-
ing Riverside Concrete. 
In November 2007, 9 months before Eastern purchased 
Riverside Concrete™s assets, Paradiso™s union member-
ship was changed from the Laborers to the Teamsters.
3  However, there was no open dispute between the Unions 
over representation at the plant before Eastern acquired it 

in August 2008. 
When Eastern took over th
e facility, it hired the four 
employees who were working there in the four disputed 

work classifications and signe
d contracts with the Oper-
ating Engineers and the Teamsters as those employees™ 
                                                 1 The Laborers™ witness at the hearing acknowledged that the Oper-
ating Engineers™ and the Teamsters™
 geographic jurisdictions covered 
Westchester County, while the Laborers™ was restricted almost entirely 
to New York City and did not include any ready-mix plants in West-

chester County. 
2 The employees other than Paradi
so whom Quadrozzi transferred 
from New York did not perform any of the work in dispute. 
3 Although Paradiso was classified as a batchman at Riverside Ce-
ment, the record does not establish that he performed batchman work 
before he became a Teamster.  In a
ddition, Paradiso left employment at 
Riverside Cement in December 2007,
 8 months prior to the plant™s 
acquisition by Eastern. 
 OPERATING ENGINEERS LOCAL 
137 (EASTERN CONCRETE MATERIALS
) 331
respective representatives.  Ea
stern operated the plant for 
the next 6 months without incident. 
In March 2009, however, the Laborers demanded that 
Eastern recognize it as the bargaining representative for 

the four work classifications at issue, based on an as-
serted ﬁpast practiceﬂ of representing the mechanic, 
loader operator, batchman, a
nd yardman positions at the 
Mt. Vernon facility.  When Ea
stern refused, the Laborers 
took the issue to arbitration under the terms of the con-
tract it had signed with Quadrozzi.  Neither the Operating 

Engineers nor the Teamsters wa
s informed of, or partici-
pated in, that arbitration pr
oceeding.  In a written deci-
sion on August 9, 2009,
4 the arbitrator 
awarded the work 
at issue to the Laborers based on the Laborers™ contract 
with Quadrozzi.  The Laborers again demanded recogni-

tion from Eastern pursuant to the arbitrator™s decision. 
On September 2, Eastern informed the Operating En-
gineers and the Teamsters that it intended to comply with 

the Laborers™ demand.  The Operating Engineers quickly 
informed Eastern by telephone that a job action would be 
taken if the work performed by its members was reas-

signed.  The Teamsters inform
ed Eastern by letter that it 
was requesting a ﬁJoint Committee meetingﬂ under the 
grievance procedure of its contract with Eastern to ad-

dress the dispute.  At East
ern™s request, the Teamsters 
postponed that meeting.  Eastern then informed the La-
borers that it would not comply with the arbitration deci-

sion. On October 9, Eastern received a notice from the arbi-
trator who had issued the August 9 decision that a hear-

ing was scheduled for October 28 to address the ﬁdam-
agesﬂ portion of the arbitration.  That hearing has been 
adjourned pending the outcome 
of this proceeding.  On 
October 26, Eastern was informed in writing by the 
Teamsters that the Joint 
Committee meeting scheduled 
earlier had been rescheduled for October 29.  On No-
vember 10, Eastern received a letter from the Teamsters 
advising that if the work assigned to its members were 

reassigned to the Laborers, the Teamsters would ﬁpicket 
and engage in a job action.ﬂ 
B.  Work in Dispute 
The parties stipulated that the work in dispute is the 
work assigned to ﬁbatchme
n, yardmen, mechanics, 
loader operators by Eastern Concrete Materials at its 

work site at One Edison Avenue in Mt. Vernon, New 
York.ﬂ 
C.  Contentions of the Parties 
The Laborers appears to contend that Eastern is a suc-
cessor to Riverside Concrete under the terms of the con-
                                                 4 All subsequent dates are in 2009. 
tract Quadrozzi signed with the Laborers on behalf of 
Riverside Concrete in 2006, before Eastern acquired the 
facility.5  On that basis, the Laborers apparently asserts 
that Eastern is bound by that
 contract and is required to 
recognize the Laborers™ claim to
 all the work in dispute. 
Eastern, the Operating Engineers, and the Teamsters 
all contend that Eastern is not bound by Quadrozzi™s 

predecessor contract with the Laborers, which Eastern 
never signed or agreed to assume.  They argue that the 
only applicable contracts are the ones Eastern signed, and 

that the work in dispute has always been performed by 
the Operating Engineers™ an
d the Teamsters™ respective 
membersŠnot only at Eastern but also previously at 
Riverside Concrete.  They also emphasize that the La-
borers failed to object earlie
r to the Operating Engineers 
and the Teamsters representing the employees who per-
formed the work in dispute at Riverside Concrete, and 
that the Laborers also failed to assert its jurisdictional 

claim until 6 months after Eastern had begun to operate 
the facility and recognized the Operating Engineers and 
the Teamsters.  They argue further that Quadrozzi™s 

transfer of an additional La
borers-represented employee 
classified as a batchman from his New York plant to 
Riverside Cement in 2006, 2 years before Eastern ac-

quired the facility, has no bearing on the work jurisdic-
tion at issue. 
D.  Applicability of the Statute 
Before the Board may proceed with determining a 
10(k) dispute, it must be established that (1) there are 
competing claims for the work
; (2) there is reasonable 
cause to believe that Secti
on 8(b)(4)(D) of the Act has 
been violated; and (3) the parties have not agreed on a 
method for the voluntary adjustment of the dispute.  
Carpenters Local 623 (E.P. Donnelly, Inc.)
, 351 NLRB 
1417, 1419 (2007).  For the reasons set forth below, we 

find that this dispute is properly before the Board for 
determination. 
There is no dispute, and the 
record shows, that the Op-
erating Engineers and the Teamsters on the one side, and 
the Laborers on the other, as
sert competing claims to the 
work in dispute and that the three unions have no agreed- 

upon method for voluntary adjustment of the dispute.  
Further, the record shows, and we find, that there is rea-
                                                 5 The Laborers did not submit a posthearing brief, and none of the 
parties made an opening or closing argument to the hearing officer.  
However, the testimony of the Laborers™ only witness and the arbitra-
tor™s decision indicate that the Laborers™
 claim to the work in dispute is 
based on the successorship clause in
 its contract with Riverside Con-
crete.  With the exception of Paradi
so, who Quadrozzi transferred from 
New York, the record negates the 
Laborers™ initial representation to 
Eastern that it had a ﬁpast practiceﬂ of representing the work classifica-
tions at issue.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 332 
sonable cause to believe th
at the Operating Engineers 
and the Teamsters used proscr
ibed means to 
enforce their 
respective claims to the wo
rk in dispute when they 
threatened to picket and engage in job actions if Eastern 

reassigned the disputed work
 to employees represented 
by the Laborers.  It is well
 established that threats of 
picketing and work stoppages constitute proscribed 

means.  
Laborers Local 731 (Tully Construction Co.)
, 352 NLRB 107, 109 (2008); 
Bricklayers (Cretex Con-struction Services)
, 343 NLRB 1030, 1032 (2004). 
Based on the foregoing, we 
find that there are compet-
ing claims to the disputed wo
rk, that there is reasonable 
cause to believe that a violation of Section 8(b)(4)(D) has 
occurred, and that no voluntary method exists for the 
adjustment of the dispute.  Accordingly, we find that this 

dispute is properly before the Board for determination. 
E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  
NLRB v. Electrical Workers Local 1212 (Co-
lumbia Broadcasting)
, 364 U.S. 573 (1961).  The Board 
has held that its determination in a jurisdictional dispute 
is an act of judgment based on common sense and ex-
perience, reached by balancing the factors involved in a 

particular case.  
Machinists Lodge 1743 (J. A. Jones 
Construction)
, 135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of this dispute. 
1.  Certifications and coll
ective-bargaining agreements 
There is no contention that Eastern is failing to con-
form to an order or Board certification determining the 
bargaining representative for the employees performing 
the disputed work.  All three 
unions, however, assert that 
their collective-bargaining agreements entitle them to 
some or all of the disputed work. 
As indicated above, Eastern 
entered into contracts with 
the Operating Engineers and 
the Teamsters upon assum-
ing control of the Mt. Vernon facility.  These agreements 

contain jurisdictional clauses 
that cover, respectively, 
mechanics and loader-operato
rs for the Operating Engi-
neers, and batchmen and yardmen for the Teamsters. 
While the contract Quadrozzi 
signed with the Laborers  
on behalf of Riverside Concrete in 2006 also contains a 
jurisdictional provision that covers the four work classi-

fications at issue, Eastern never signed that or any other 
contract with the Laborers fo
r the Mt. Vernon facility.  
Furthermore, although the Laborers™ contract for River-

side Concrete addressed successorship, the Laborers has 
failed to establish a basis for finding that Eastern is 
bound under the contract as a successor based on the 
terms of the contract,
6 or on any other basis.
7 Considering all the circumstances, we find that the fac-
tor of collective-bargaining 
agreements favors awarding 
the mechanics™ and loader-ope
rators™ work in dispute to 
the Eastern employees repres
ented by the Operating En-
gineers, and the batchman™s and yardman™s work in dis-

pute to the employees represented by the Teamsters. 
2.  Employer preference, current assignment, 
and past practice 
Eastern currently assigns the work in dispute to em-
ployees represented by the Operating Engineers and the 
Teamsters, respectively, has done so since it took over 
the Mt. Vernon facility, and prefers to continue this as-
signment.  It is well established that the factor of em-

ployer preference is entitled to ﬁsubstantial weight.ﬂ  
E.g., Chicago Regional Council of Carpenters
, 354 
NLRB 522, 528 (2009);
 Longshoremen Local 50 (Brady-
Hamilton Stevedore Co.)
, 244 NLRB 275, 276 (1979).  
As stated above, the record shows that Eastern has never 
recognized the Laborers as 
the bargaining representative 
for the four work classifications at issue, and never as-
sumed any obligation to do so
.  The factors of current 
assignment and employer pref
erence therefore favor an 
award of the mechanics™ and 
loader-operators™ work in 
dispute to the Eastern employ
ees represented by the Op-
erating Engineers, and the batchman™s and yardman™s 

work in dispute to the employees represented by the 
Teamsters. 
3.  Area and industry practice 
There is no dispute that the Operating Engineers has a 
long history of representing mechanics and loader-
operators, and that the Teamsters has a long history of 
representing batchmen and yardmen, at ready-mix facili-
ties in Westchester County like the one at Mt. Vernon.  

The Laborers, by contrast, has a history of representing 
such employees only at ready-mix facilities located in 
New York City rather than in the surrounding counties, 

and represents no such employees in any facility in 
                                                 6 Although the Laborers obtained a ruling from an arbitrator holding 
that it is entitled to th
e work, the Operating Engineers and the Team-
sters were not parties to that pro
ceeding, and their respective contracts 
with Eastern were not presented to the arbitrator.  The Board has given 
little or no weight to arbitration aw
ards when one (or more) of the 
parties to the jurisdictional dispute was not bound thereby.  
Teamsters 
Local 179 (USF Holland, Inc.)
, 334 NLRB 362, 364Œ365 (2001); 
Teamsters Local 952 (Rockwell International)
, 275 NLRB 611, 614 
(1985). 
7 The Laborers has not contended that Eastern is a successor to Riv-
erside Contract under the law emanating from 
NLRB v. Burns Security 
Services, 406 U.S. 272 (1972), and is obligated to recognize the Labor-
ers on that basis.  OPERATING ENGINEERS LOCAL 
137 (EASTERN CONCRETE MATERIALS
) 333
Westchester County.  A brief continuation of member-
ship in the Laborers by one employee who transferred 
from a New York City ready-mix facility to Riverside 
Concrete for a period that ended prior to Eastern™s acqui-

sition of the Mt. Vernon facility is clearly insufficient to 
establish an area practice or 
an industrywide practice of 
representation. 
Accordingly, we find that 
this factor also favors an 
award of the mechanics™ and 
loader-operators™ work in 
dispute to the Eastern employ
ees represented by the Op-
erating Engineers, and the batchman™s and yardman™s 
work in dispute to the employees represented by the 
Teamsters. 
4.  Relative skills and training 
The four employees represented by the Operating En-
gineers and the Teamsters have all respectively per-
formed the work in dispute at the Mt. Vernon facility for 
a significant period of time and are clearly qualified to 

continue to do so.  While employees represented by the 
Laborers at similar facilities in New York City might 
have knowledge and experience that might be transfer-

rable, no evidence was submitted establishing their skills 
or training.  This factor ther
efore favors an award of the 
mechanics™ and loader-operato
rs™ work in dispute to the 
Eastern employees represented by the Operating Engi-
neers, and the batchman™s and yardman™s work in dispute 
to the employees represented by the Teamsters. 
5.  Economy and efficiency of operations 
The witnesses for Eastern, 
the Operating Engineers, 
and the Teamsters all testified that it would be more effi-

cient and economical for the employees represented by 
those unions to continue to perform the work in dispute.  
The single witness for the Laborers was admittedly un-
familiar with the Mt. Vernon operation and therefore 
could not testify to the contrary.  Accordingly, the factor 
of economy and efficiency of operations favors an award 

of the mechanics™ and loader-operators™ work in dispute 
to the Eastern employees represented by the Operating 
Engineers, and the batchman™s and yardman™s work in 

dispute to the employees repr
esented by the Teamsters. 
Conclusion 
After considering all of the relevant factors, we con-
clude that the Eastern employees represented by the Op-
erating Engineers are entitled to perform the mechanics™ 
and loader-operators™ work in dispute, and that the East-
ern employees represented by the Teamsters are entitled 
to perform the batchman™s and yardman™s work in dis-

pute.  In making this determination, we are awarding the 
disputed work to employees represented by the Operat-
ing Engineers and the Teamsters, not to those labor or-

ganizations or their members. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
Employees of Eastern Concrete Materials represented 
by International Union of Operating Engineers Local 137 

are entitled to perform all work performed by mechanics 
and loader-operators at Eastern Concrete™s ready-mix 
facility in Mt. Vernon, New York; and employees of 

Eastern Concrete Materials represented by Teamsters 
Local 456, International Brotherhood of Teamsters are 
entitled to perform all work performed by batchmen and 

yardmen at that facility. 
  